DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
The amendments to the specification filed 5/9/22 have been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15 and 19, the term “wherein a first portion of the projections comprises projections” is indefinite, as it is unclear how a portion of the projections can comprise the projections themselves.  As best understood by the Examiner, the term should read “a first portion of the textured portion” or the like.  Clarification is required. 
Claim 6 is rejected for the same reasons as explained above regarding the term “a second portion of the projections”.  Clarification is required.  
Regarding claim 9, the claim as a whole is indefinite, as it states that hair having a diameter greater than 0.005 mm cannot fit between the projections, which contradicts the limitations of claim 1.  Specifically claim 1 recites that all recesses between adjacent projections are 0.005 to 1.5 mm wide, and as such, recesses of 0.006 mm to 1.5 mm are encompasses by the claims.  As such, hair that is larger than 0.005 mm would still fit between recess of the above size, so long as the hair is smaller than the width.  Correction is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 9 fails to further limit the subject matter of the claim, as the statement regarding hair of greater than 0.005 mm not fitting in the recesses directly contradicts the claim limitations of claim 1, as explained above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al (US 2015/0027486 A1).
Regarding the above claims, Lund et al discloses a hair styling device (see Figs. 1-5 and 8), comprising a body (2/3); a first heatable surface (10 on 2) on the body for heating and styling a user’s hair, the first heatable surface comprising at least one textured portion (11/12) comprising projections (15, see Fig. 8) and recesses (spaces between projections 15, see Fig. 8) there between, the projections and recesses formed as a contiguous layer of higher flattened surface crests (top of 15) interspersed with lower flattened surface troughs parallel to the higher flattened crests (bottom of 15; see Fig. 8); a heater supported by the body for heating the heatable surface (see [0037]); and wherein at least one projection connects to an adjacent recess by a surface oriented non-perpendicular to the adjacent recess (see angled sides of trapezoidal projections and recesses of Fig. 8).  Lund further discloses wherein the textured surface may be provided with multiple patterns of projections of recesses on the same plate (e.g. first and second portions), and wherein the different patterns can comprise both uniformly and non-uniformly spaced projections and recesses (see [0049]-[0050] and [0052]).  As such, a textured surface with a first portion of projections comprising nonuniformly spaced projections and a second portion with uniformly spaced projections (per claim 6) is within the scope of the disclosure of Lund.  
Additionally, regarding claims 1, 5, 15, 16 and 19, Lund discloses wherein all recesses between adjacent projections have a width, wherein the projections have a width (as measured from one side to an opposite side of the projections), wherein the recesses have a depth/projections have a height (measured from the base of one projection to the top of the projection) and wherein different shapes and sizes of projections are contemplated (see Figs. and [0039]-[0040], [0042]-[0044], and [0052]).  Lund does not teach wherein the width of the recesses, width of the projections, or height of the projections/depth of the recesses, is between 0.005-1.5 mm as required.  However, it is noted that the width of the projections, width of the recesses, height of the projections, and depth of the recesses are result effective variables dependent on the particular effect of styling desired (contemplated by Lund, see above), and such modification is merely an optimization of a result effective variable, which has been held to be within the skill of the ordinary artisan (see MPEP 2144).  Further, it is noted that at [0018] of the instant disclosure, the dimensions of the projections/recesses are described as variable and merely preferable and therefore lack criticality.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lund to include a projection width/height and recesses width/depth of 0.005-1.5 mm, as such modification would merely involve an optimization of a result effective variable obtained through routine experimentation in determining optimum results (see In re Aller, 220 F.2d 454, 456, 10 USPQ 233, 235 (CCPA 1955)).  
Lund, as modified above, further discloses wherein substantially the entire first heatable surface is textured (see Figs.; per claim 2); wherein the projections differ in height between a first projection and a second projection (see [0042]; per claims 4 and 17); wherein the first heatable surface comprises first and second textured portions, the projections of the first textured portion being closer together than the projections of the second textured portion (see [0039], and citations above; area where extra spacing is present between projections interpreted as second textured portion, which would be greater than area with uniform spacing; per claim 7); wherein the first heatable surface comprises first and second textured portions, the projections of the first textured portion being a different size than that of the second textured portion (see [0049] and citations above; per claim 8); wherein the textured portion comprises a metal (see [0055]; per claim 10); wherein the first heatable surface further comprises a coating on the heatable surface (see [0055]; per claim 11); the device further comprising a second heatable surface (10 on 3) opposed to the first heatable surface on the body for heating and styling a user’s hair, the second heatable surface comprising at least one textured portion comprising projections and recesses there between (15 on second heatable surface, see Figs; per claims 14, 18 and 20).  
Regarding claim 9, as best understood by the Examiner, Lund discloses wherein the projections are oriented such that a hair having a diameter greater than 0.005 mm cannot fit between the projections (e.g. as modified above, modified device has a recess width of 0.005-1.5 mm, as such a hair with a width of 1.6 mm, or any width greater than the recesses, would not fit between the projections; hair not part of claimed invention).  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lund, as modified above, in view of Yu (US 2009/0159093 A1).
Regarding claims 10-12, Lund does not teach wherein the textured portion of the heated surface comprises a metal that is coated with a paint as required.  
Yu, however, teaches a hair styling device comprising a textured heating plate (16) that is formed of metal, and coated with a paint (see [0029] and [0039]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Lund to include a metal textured surface with a coating of paint, as taught by Yu, as such modification would merely involve the selection of a known material based on its suitability for its intended use and would improve color fixation and protection of the hair (see citations above).  
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.  
Briefly, the Examiner first notes that Applicant’s arguments to Lund do not address the relied on embodiment (Fig. 8) which clearly discloses the non-perpendicular surfaces connecting projections and recesses (e.g. trapezoidal shape).  Further, the Examiner notes that Applicant’s arguments to the criticality of the claimed values a) do not address the statement in the original disclosure (as cited above) which expressly states that the ranges are merely preferable (see [0018]) and b) are not commensurate with the scope of the claims.  Particularly, hair of a diameter of 0.006 mm can fit in a recess spacing of 0.007-1.5 mm, which is expressly encompassed by the claims.  As such, the statements of criticality of the range to not allow hair to fit therein are not persuasive as the specified range does not prevent all hairs from being received in the recesses, and would not achieved the stated benefits.  Regarding Applicant’s arguments to the Examiner’s use of the term “within the skill of the ordinary artisan”, the Examiner points to the full paragraph above, explicitly stating the conditions required to establish a position of optimization, as required and specifically supported by the MPEP (see MPEP 2144 and In re Aller).  This is not any citation of official notice or general knowledge, but a reliance on an expresses, specific and well established and precedential position specified by the MPEP, which Applicant has not overcome with evidence and/or arguments.  Further, MPEP 2144 does not require the Examiner to provide any evidence or reference demonstrating the skill of the ordinary artisan, or providing a declaration to that degree.  Should Applicant continue to argue this position, the Examiner requests citation from the MPEP explicitly stating as such (though the Examiner notes that such arguments are not relevant as the Examiner does not rely on any official notice or general knowledge of one of ordinary skill, as explained above).  
Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 7992578 teaches a similar hair styling device with interlocking projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772